—Appeal by the defendant from a judgment of the County Court, Dutchess County (Marlow, J.), rendered May 16, 1995, convicting him of kidnapping in the second degree, criminal possession of a weapon in the second degree, burglary in the first degree (two counts), criminal contempt in the second degree (two counts), and criminal use of a firearm in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his contention that the jury’s verdict of guilt was based on legally insufficient evidence (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Although we agree with the defendant’s contention that the trial court erred in not holding a hearing to ascertain the voluntariness of his statements to a Florida police officer which were used by the People for impeachment purposes (see, People v Harris, 25 NY2d 175, affd 401 US 222; People v Dansa, 172 AD2d 1011; People v Quick, 160 AD2d 820), any error was harmless (see, People v Crimmins, 36 NY2d 230, 236).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for appellate review or without merit. Mangano, P. J., Ritter, S. Miller and H. Miller, JJ., concur.